DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanamoto US 2017/0090401 (Hanamoto).
Regarding claim 1, Hanamoto teaches a multi-function printer, comprising: 
a main body (5); 

5a hinge structure (50), comprising: 
a positioning component (55), connected to the main body; and 
a pivoting member (53), connected to the cover and pivotally connected to the positioning component, wherein the pivoting member is adapted to pivot to a first state (FIG. 4, ¶0046) so that the cover is closed on the main body and pivot to a second state (FIG. 8, α3) so that the cover is opened from 10the main body, 
the pivoting member (53) comprises at least one positioning portion (base 51 and cam surface 57), and when the pivoting member pivots to a third state (FIG. 7, α2) between the first state and the second state, the pivoting member is positioned to the positioning component by the at least one positioning portion (FIG. 5).  
Regarding claim 2, Hanamoto teaches the multi-function printer according to claim 1, wherein when the pivoting 15member pivots to the second state (FIG. 8), the cover is opened by a first angle (α3) relative to the main body, and when the pivoting member pivots to the third state (FIG. 7, α2), the cover is opened by a second angle relative to the main body, wherein the second angle is smaller than the first angle (¶0050-¶0056).  
Regarding claim 3, Hanamoto teaches the multi-function printer according to claim 1, wherein the at least one positioning portion comprises: 
two positioning portions (55 and 57c), wherein when the pivoting member 20pivots to the third state, the pivoting member is positioned to the positioning component by one of the positioning portions, and when the pivoting member pivots to the second state, the pivoting member is positioned to the positioning component by the other positioning portion (¶0055).  
claim 4, Hanamoto teaches the multi-function printer according to claim 1, wherein the positioning component comprises: 
a base (51), a positioning member (55), and an elastic member (56), wherein the base is 25connected to the main body, the pivoting member (53) is pivotally connected to the base, the elastic -11-File: 89291usfmember is connected between the base and the positioning member, and the positioning member pushes against the pivoting member by an elastic force of the elastic member (¶0045).  
Regarding claim 5, Hanamoto teaches the multi-function printer according to claim 4, wherein the hinge structure comprises a pivot (53), and the base comprises: 
a first pivot hole (through 51, FIG. 7), the pivoting member comprises a second 5pivot hole (through 57, FIG. 6), and the pivot passes through the first pivot hole and the second pivot hole to pivotally connect the pivoting member to the base (FIG. 6 and 7).  
Regarding claim 6, Hanamoto teaches the multi-function printer according to claim 4, wherein the at least one positioning portion comprises: 
at least one first recessed portion (57a), the positioning member comprises a first protruding portion (55d), and the at least one first recessed portion is adapted to be 10positioned to the first protruding portion.  
Regarding claim 7, Hanamoto teaches the multi-function printer according to claim 6, wherein the pivoting member comprises two second protruding portions (57d), the first recessed portion is formed between the two second protruding portions, the positioning member comprises two guide chamfers, the first protruding portion is formed at a junction between the two guide chamfers, and each of the 15second protruding portions is adapted to 
Regarding claim 8, Hanamoto teaches the multi-function printer according to claim 7, wherein the pivoting member comprises: 
a support surface (57a), and when the pivoting member pivots to the first state, the support 20surface is supported on one of the guide chamfers.  
Regarding claim 9, Hanamoto teaches the multi-function printer according to claim 4, wherein the positioning member (55) is adapted to move relative to the base along a movement direction through elastic deformation of the elastic member, the pivoting member is pivotally connected to the base along a first axis, and the first axis perpendicular to the movement direction (FIG. 4-8).  
Regarding claim 10, Hanamoto teaches 25the multi-function printer according to claim 4, wherein the pivoting member is -12-File: 89291usfpivotally connected to the base along a first axis (along pin 53), the elastic member (56) is pressed between the positioning member and the base along a second axis (corresponding to F2), and the first axis does not intersect with the second axis.  
Regarding claim 11, Hanamoto teaches a hinge structure, applicable to an electronic device comprising a main body (30) and 5a cover (20), the hinge structure comprising: 
a positioning component (57), connected to the main body; and 
a pivoting member (55), connected to the cover and pivotally connected to the positioning component, wherein the pivoting member is adapted to pivot to a first state (FIG. 4, 
the pivoting member comprises: 
at least one positioning portion, and when the pivoting member pivots to a third state (FIG. 7, α2) between the first state and the second state, the pivoting member is positioned to the positioning component by the at least one positioning portion (FIG. 5).  
Regarding claim 12, Hanamoto teaches the hinge structure according to claim 11, wherein when the pivoting 15member pivots to the second state (FIG. 8), the cover is opened by a first angle (α3) relative to the main body, and when the pivoting member pivots to the third state (FIG. 7, α2), the cover is opened by a second angle relative to the main body, wherein the second angle is smaller than the first angle (¶0050-¶0056).  
Regarding claim 13, Hanamoto teaches the hinge structure according to claim 11, wherein the at least one positioning portion comprises: 
two positioning portions (55 and 57c), wherein when the pivoting member 20pivots to the third state, the pivoting member is positioned to the positioning component by one of the positioning portions, and when the pivoting member pivots to the second state, the pivoting member is positioned to the positioning component by the other positioning portion (¶0055).  
Regarding claim 14, Hanamoto teaches the hinge structure according to claim 1, wherein the positioning component comprises: 
a base (51), a positioning member (55), and an elastic member (56), wherein the base is 25connected to the main body, the pivoting member (53) is pivotally connected to the base, the elastic -11-File: 89291usfmember is connected between the base and the positioning member, and the 
Regarding claim 15, Hanamoto teaches the hinge structure according to claim 14, wherein the hinge structure comprises a pivot (53), the base comprises: 
a first pivot hole (through 51, FIG. 7), the pivoting member comprises a second 5pivot hole (through 57, FIG. 6), and the pivot passes through the first pivot hole and the second pivot hole to pivotally connect the pivoting member to the base (FIG. 6 and 7).  
Regarding claim 16, Hanamoto teaches the hinge structure according to claim 14, wherein the pivoting member is -12-File: 89291usfpivotally connected to the base along a first axis (along pin 53), the elastic member (56) is pressed between the positioning member and the base along a second axis (corresponding to F2), and the first axis does not intersect with the second axis.  
Regarding claim 17, Hanamoto teaches the hinge structure according to claim 16, wherein the pivoting member comprises two second protruding portions (57d), the first recessed portion is formed between the two second protruding portions, the positioning member comprises two guide chamfers, the first protruding portion is formed at a junction between the two guide chamfers, and each of the 15second protruding portions is adapted to move along one of the guide chamfers and cross the first protruding portion along with pivoting of the pivoting member, so that the at least one first recessed portion is positioned to the first protruding portion (FIG. 5).  
Regarding claim 18, Hanamoto teaches the hinge structure according to claim 17, wherein the pivoting member comprises a support surface (57a), and when the pivoting 
Regarding claim 19, Hanamoto teaches the hinge structure according to claim 14, wherein the positioning member (55) is adapted to move relative to the base along a movement direction through elastic deformation of the elastic member, the pivoting member is pivotally connected to the base along a first axis, and the first axis perpendicular to the movement direction (FIG. 4-8).  
Regarding claim 20, Hanamoto teaches 25the hinge structure according to claim 14, wherein the pivoting member is -12-File: 89291usfpivotally connected to the base along a first axis (along pin 53), the elastic member (56) is pressed between the positioning member and the base along a second axis (corresponding to F2), and the first axis does not intersect with the second axis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852